Mahoney, P. J.
(concurring). In my view, the trial court erred in allowing the People to cross-examine defendant regarding the details of his three prior larceny convictions. A balance must be struck between the probative worth which the evidence of prior criminal conduct has on the issue of credibility versus the risk of unfair prejudice to a defendant (see, People v Sandoval, 34 NY2d 371,375). In this case, the details of the larceny convictions were so similar to the charge for which defendant was being tried that such evidence had the effect of establishing a propensity to commit the crime charged (see, People v Duffy, 36 NY2d 258, 262). For that reason, the trial court should have invoked a Sandoval compromise by allowing impeachment of defendant only by evidence of the crimes themselves, without the underlying details (cf. People v Sterling, 95 AD2d 927,928). However, in this case, the error was harmless since the most prejudicial facts underlying the prior larceny convictions came out, not on cross-examination, but on defendant’s direct examination. Therefore, I concur that the judgment of conviction should be affirmed.